Citation Nr: 1710469	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  05-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to increased ratings for prostatitis rated as 20 percent disabling from April 30, 2004, and 40 percent disabling from April 25, 2008.


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1985 to June 1988.

This matter comes to the Board of Veterans' Appeal (Board) from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2007, the Veteran testified at a video conference hearing before a Veterans' Law Judge who has since retired.  In January 2017, the Board notified the Veteran of this fact and offered him the opportunity to have another personal hearing if he requested one within 30 days.  To date, neither the Veteran nor his representative has requested another hearing and thus the Board will adjudicate the appeal based on the current record.

In October 2007, the Board remanded the Veteran's claim for further development.  

In October 2008, the Board denied the Veteran's claim for an increased rating.  The Veteran appealed the Board decision and in March 2010 an order of the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's October 2008 decision.

In September 2010, the Board remanded the appeal in accordance with the directions found in the Court's order.  

In August 2013, the RO granted the Veteran's prostatitis a 40 percent disability rating effective January 26, 2013.  In an April 2016 rating decision, however, the RO granted entitlement to a 40 percent rating for the Veteran's prostatitis, effective April 25, 2008.  Therefore, the Board has identified the issue on appeal as it appears above.  



FINDINGS OF FACT

1.  From April 30, 2004, to April 25, 2008, the most probative evidence of record shows that the Veteran's prostatitis caused daytime voiding intervals of less than one hour.

2.  From April 30, 2004, the most probative evidence of record shows that the Veteran's prostatitis is not manifested by renal dysfunction or the need to use an appliance or wear absorbent materials which must be changed more than four times per day.


CONCLUSION OF LAW

The criteria for a 40 percent rating for prostatitis, but no more, have been met at all times from April 30, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.115a, 4.115b, Diagnostic Code 7527 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his prostatitis meets the criteria for a higher rating.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, and as noted in the of Joint Motion for Remand (JMR), the Veteran reported that his symptoms met the criteria for at least a 40 percent rating at all times during the pendency of the appeal because it caused daytime voiding in intervals of less than one hour apart and caused him to wakes-up to void at least five or more times per night.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's prostatitis is rated as 20 percent disabling from April 30, 2004, and 40 percent disabling from April 25, 2008, under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  Diagnostic Code 7527 provides that prostate gland injuries are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  In the joint motion for remand, however, the parties determined that the Board erred by failing to consider urinary frequency, which the parties agreed was applicable in this case to rating the Veteran's prostatitis.  Thus, in adjudicating this appeal, the Board will consider the Veteran's urinary frequency in evaluating the severity of his prostatitis.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

Under 38 C.F.R. § 4.115a, voiding dysfunctions are rated as urine leakage, frequency, or obstructive voiding.  In this regard, continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating; the need to wear absorbent materials which must be changed two to four times per day warrants a 40 percent rating; and the use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a.

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating; with a daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating; and with daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent rating.  Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.  Id.

VA examination reports and VA treatment records show that the Veteran's low back disability was also causing some of his voiding problems as well as his need to wear pads.  However, as to urinary frequency/day-time voiding intervals (i.e., as opposed to a need to wear absorbent materials), the December 2004 VA examiner specifically opined that it was at least partly due to his prostatitis and the April 2008 VA examiner specifically opined that it was more likely than not related to his episodic/acute prostatitis.  On the other hand, the April 2008 VA examiner opined that the Veteran's need to wear a pad was due to his non service connected low back disability.  Yet, the March 2016 VA examiner opined that it is impossible to fully differentiate how much of the Veteran's problem with urinary leakage is due to his service-connected chronic prostatitis as opposed to his non service-connected low back disability.  

Given the above the Board finds that the evidence, both positive and negative, as to the Veteran's symptoms being due to his service-connected prostatitis as opposed to his non service-connected low back disability, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it will rate the severity of his prostatitis as if all of the symptoms are due to that disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

More than 20 Percent from April 30, 2004, to April 25, 2008

With the above criteria in mind, the Board will first consider if the most probative evidence of record shows that the Veteran's service-connected prostatitis caused daytime voiding interval less than one hour.  See 38 C.F.R. § 4.115a.  

At his June 2007 personal hearing the Veteran provided VA with competent and credible evidence that his prostatitis caused daytime voiding in intervals of less than one hour apart because this adverse symptomatology is observable by a lay person.  See Davidson.  Similarly, at the December 2004 VA examination the Veteran reported that he urinated during the day every hour.  Id.  Likewise, at the April 2008 VA examination, while the Veteran did not report his daytime voiding intervals, he did report that he recently had two episodes of bed wetting, and that for this reason, he needed absorbent material, he reported experiencing urinary dribbling on occasion, and stated that he had to change the absorbent material three times a day.  Moreover, both the December 2004 and April 2008 VA examiners opined that his urinary frequency was, at least in part, due to his prostatitis.  Further, VA treatment records dated from April 30, 2004, to April 25, 2008, document the Veteran's complaints of chronic urgency, frequent urination in the day time, post-void dribbling with occasional sensation of incomplete emptying.  See, e.g., VA treatment records dated in June 2004, October 2004, November 2004, December 2004, April 2005, May 2005, June 2005, and June 2007. 

Given the above, the Board finds that the most probative evidence of record shows that the Veteran's prostatitis caused daytime voiding intervals of less than one hour.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that the criteria for a 40 percent rating for prostatitis have been met.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527.  Moreover, the Board finds that the criteria for a 40 percent rating for prostatitis have been met at all times from April 30, 2004, to April 25, 2008, because his adverse symptomatology has been substantially the same during this entire time period.  See Fenderson; Hart.

More than 40 Percent from April 30, 2004

Given the 40 percent rating in effect for the Veteran's prostatitis since April 30, 2004, he will only be entitled to a higher rating if it requires the use of an appliance or wearing of absorbent materials which must be changed more than four times per day.  See 38 C.F.R. § 4.115a.  In this regard, at his June 2007 personal hearing the Veteran testified that his symptoms included, among other things, a need to change absorbent materials four to five times a day.

However, at the December 2004 VA examination the Veteran reported, among other things, that he had a problem with urgency and post-void dribbling as well as stating that he slept on a pad at night so that he would not wet the bed.  Tellingly, the Veteran did not report how many times that pad had to be changed.  

Similarly, at the April 2008 VA examination the Veteran reported, among other things, that he had recently had two episodes of bed wetting and that for this reason he needed absorbent material.  He also reported experiencing urinary dribbling on occasion and stated that he had to change the absorbent materials three times a day.  

At the subsequent March 2011 VA examination, while the Veteran was not wearing a pad, he reported that he normally wore a pad that he changed approximately two times a day.  The examiner thereafter opined that, while the Veteran claims to use pads there was no evidence that pads were being used or that he is wetting himself.  The examiner also opined that frequency of urination is probably present and that would be the most significant symptom of his chronic prostatitis.

At the January 2013 VA examination, the Veteran again reported that he had to wear absorbent materials that needed to be changed at least two times a day and the examiner opined that he wore absorbent materials that need to be changed two to four times a day but did not required the use of an appliance.  

At the March 2016 VA examination, the Veteran again reported that he had to wear pads that needed to be changed three times a day and the examiner opined that he wore absorbent materials that need to be changed two to four times a day but did not required the use of an appliance. 

In addition, the Board notes that VA treatment records document the Veteran's complaints and treatment for prostatitis.  However, as to the use of an appliance or wearing of absorbent materials, the Board notes that nothing in these records show that the Veteran wears an appliance and/or wears absorbent materials that need to be changed more than three times a day despite the fact that they show VA prescribed him medication and absorbent pads to treat his voiding problem.  See Colvin.  In fact, June and September 2015 VA treatment records specifically report that the Veteran's pad liner is changed three times a day.  

Similarly, neither the Veteran nor his representative has reported that he wears an appliance and/or wears absorbent materials that need to be changed more than three times a day.  In fact, his representative in its September 2013 letter to VA appears to concede the fact that the Veteran wore absorbent material that only needed to be changed three times per day.  Moreover, the Veteran testified in June 2007 that his symptoms included a need to wear absorbent materials which must be changed four to five times a day.  VA treatment records also show he was given pads by VA as well as medication to treat his voiding.  However, in none of his writings to VA, in any of his voluminous treatment records, or at any of his five VA examinations does he ever claim and/or does the record show that his symptoms included the need for an appliance or the need to wear absorbent materials which must be changed more than three times per day.  In fact, the March 2011 VA examiner even questioned the fact that the Veteran even wore pads because there was no evidence that pads were being used or that he is wetting himself.  Moreover, June and September 2015 VA treatment records reported that the Veteran's pad liner was changed three times a day.  Therefore, while the Veteran is both competent and credible to tell VA about what he sees and feels like how often he has to change absorbent materials, the Board finds more probative the VA examination reports, VA treatment records, and all the writings from the Veteran and his representative, dated before and after his 2007 personal hearing, in which the claimant never reports needing to change his absorbent materials more than three times a day.  See Owens.  The Board also finds more probative the VA treatment records that document the fact that he is only changing his pad liners three times a day.  Id.  As such, the Board finds that preponderance of the evidence shows that the Veteran's prostatitis does not cause a need to use an appliance or wear absorbent materials which must be changed more than four times per day.  Accordingly, the Board finds that the criteria for a rating in excess of 40 percent for prostatitis are not met.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527.  Moreover, because the Veteran's symptoms have been substantially the same at all times from April 30, 2004, the Board finds that it need not consider staged ratings.  See Hart. 

Conclusion

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that need not consider the issue of a total rating based on individual unemployability (TDIU) because the Veteran does not claim and the record does not show he cannot work because of his prostatitis.  In fact, the January 2013 VA examiner opined that his prostatitis did not impact his ability to work and the March 2016 VA examiner opined that the leakage and frequency interfered with work as opposed to prevented work.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 40 percent rating for prostatitis, but no more, is granted at all times from April 30, 2004.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


